897 A.2d 1056 (2006)
186 N.J. 600
STATE of New Jersey, Plaintiff-Respondent,
v.
Dadje DAWARA, Defendant-Petitioner.
Supreme Court of New Jersey.
April 4, 2006.
ORDERED that the petition for certification is granted, limited solely to the eighteen-year sentences for first-degree armed robbery imposed on defendant in respect of counts two, three, and four of Indictment No. 01-02-00559-I, and as to those sentences the matter is summarily remanded to the trial court for resentencing in light of State v. Natale, 184 N.J. 458, 878 A.2d 724 (2005).